 MANHATTAN HOSPITAL113Manhattan Eye, Ear and Throat HospitalandDis-trict 1199,Hospital and Health Care EmployeesUnion,RetailWholesale and Department StoreWorkers Union,AFL-CIO. Cases 2-CA-20501,2-CA-20671, 2-CA-20590, and 2-CA-207 1030 May 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 16 August 1985 Administrative Law JudgeHarold B. Lawrenceissuedthe attached decision.The General Counsel and the Charging PartyUnion filed exceptions and supporting briefs andthe Respondent filed an answering brief.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions only to the extent consistent with thisDecision and Order.The judge dismissed the complaint in its entirety,finding that the Respondent did not violate Section8(a)(1)asalleged and did not violate Section8(a)(5) and(1) by withdrawing recognition fromtheUnion and thereafter unilaterally institutingchanges in employees' terms and conditions of em-ployment. The judgedismissedthe 8(a)(5) and (1)allegations based on his finding that the Respond-ent had a good-faith doubt of the Union's majoritystatus at the time of the withdrawal of recognitionand that it occurred in a context free of unfairlabor practices. The judge concluded that the Re-spondent was thereafter privileged to change uni-laterally employees'termsand conditions of em-ployment.As explained below, we disagree withthe judge'sdismissalof the allegation that the Re-spondent, through Supervisor James, violated Sec-tion 8(a)(1) by soliciting employees to resign theirunion membership, and furtherdisagreewith hisdismissalof the allegations that the Respondentviolated Section 8(a)(5) and (1) by withdrawingrecognition from the Union and thereafterunilater-ally changing certain terms and conditions of em-ployment. 2'The GeneralCounsel and the Charging Party have excepted to someof the judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91 NLRB 544 (1950), enfd188 F 2d362 (3d Cir. 1951).We have carefully exanuned the record andfind no basis for reversing the findings.2While thejudge dismissed all the 8(aXl) allegations,exceptions werefiledonly tohis dismissal of the allegations that Supervisor James solicit-ed employees to resign their union membership,that the Respondent un-The record shows that the Union had represent-ed a unit of approximately 101 registered nurses atthe Respondent's hospital since 1980. The parties'mostrecent collective-bargaining agreement ex-pired on 13 June 1984,3 and the Union commencedan economic strike on 13 July. On 18 July FaridehAjdari, a registered nurse, filed a petitionseekingto decertify the Union. An election was scheduledfor 30 August, but it was postponed because of thefiling of the unfair labor practice charges. Subse-quent to the postponement of the election, Ajdarigathered new cards from 51 nurses which indicatedthat they no longer wished to be represented bythe Union. Ajdari presented these cards to the Re-spondent's director of nursing, Herbert, on 6 Sep-tember and on the following day the Respondentnotified the Union that it was withdrawing recog-nition based on the following factors: a majority ofnurses had crossed the picket line and returned towork; the Respondent's belief that many, if not all,nurses who did so had resigned from the Union; apetition signed by a majority of the nurses request-ing management to withdraw recognition. Around12 September the Respondent implemented a wageincrease and pension, health, and insurance plansand in October instituted a new grievance proce-dure.At the hearing, four of the Respondent's nursestestifiedconcerning the allegation that the Re-spondent's admitted supervisor, James, had solicit-ed employees' resignations from the Union. Thus,nurseSoriano testified that James phoned her ather residence in July and indicated that she wascalling on behalf of the Respondent's director ofnursing, Herbert, and director of education, Rudan,to ask the Filipino nurses to return to work. Sor-iano testified that James said, inter alia, "Before Icould go back to work, I have to write to JoannMarshall4 resigning from District 1199 and then Ican join the New York State Nurses Association."Soriano replied: "I'll just let you know when I feellikegoingtowork." Nurse Young testified thatJames phoned her around 26 July and said that "alot of nurses had signed a petition that they wereresigning from the union because the union is notassistinganymore and it's not a professionalunion." Young added that James "told me to writeto Joann Marshall if I wanted to resign also fromthe union . . . [and] send it by certified mail."lawfullydistributed a union decertification fact sheet, and that the Re-spondent unlawfully granted its nurses paid timeoff toattend a union de-certificationmeeting.We note additionallythat no exceptionswere filedto the judge's dismissal of the allegation that the Respondent violatedSec. 8(a)(5) and(1) by restricting the access of union representatives tothe hospital2Hereafter,all dates refer to 19844Marshall is an officialof District 1199.280 NLRB No. 11 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDYoung responded: "I'm just going to wait until thestrike is over and that's all." Young testified thatJames phoned her again a week later and told herthat"almost all the nurses are resigning already... that they were coming back to work and ifyou want to be interested to come back, you cancomeback any time . . . but you haveto resignfirst from the union before you can come back towork." Young replied, "I'm not coming back towork until the strike is over." Nurse Merka testi-fied that James phoned her at home around 27 Julyindicating that she "had been asked by Mr. Rudanto call the Filipino nurses to return to work."Merka responded that, "I could not answer youright now. I don't understand what's going on."James called Merka a second time about a weeklater.Merka testified that James remarked that"you're still not back to work" and told Merka to"write to Ms. Joann Marshall." Merka testified thatJames said that "if I need some help to write, shecould help me to write the letter that I will nolonger be a member of 1199." Merka said that sheand James did not discuss the possibility that theUnion might try to fine or punish workers if theycrossed the picket line. Nurse Simmons testifiedthat she called the hospital toward the end of thestrike because she wanted to know the procedurefor returning to work. Simmons spoke with Jameswho told her "that I should write a letter to JoannMarshall . . . that I resign from 1199 and send itcertified letter." James gave Simmons the formatfor the letter resigning her membership.Simmonsalso testified thatJamesdid not mention anythingabout being fined if she did not resign from theUnion. Simmons said she did not remember whoraised the topic of resignation.The judge found that "to the extent that James'denials conflictwith the testimony of Soriano,Merka, and Young, I tend to credit the testimonyof the nurses because I found many of James' re-sponses to questions evasive."s In those other in-stances where the judge did not specifically creditthe employees' testimony over that of James, hefound either that "their credibility seemed evenlybalanced or the point itself wasimmaterial."Thus,at no point was James herself affirmatively creditedby the judge. Nevertheless, as noted above, thejudge concluded that the Respondent, throughJames, had not violated Section 8(a)(1) by solicit-ing resignations from the Union. He found the tes-timony insufficient to establish this allegation inseveral respects.Preliminarily,the judge concluded that the Gen-eralCounsel failed"to establish the precise mean-s James'testimony is detailed in the judge's decisioning of James' remarks in the conversations whereresignationwas discussed."He found it unclearwhether James "was pushing for defection fromthe Union or simply explaining that, in order for anurse to cross the picket line and return to workwithout becoming subject to a union fine, the pro-cedure she had to follow was to resign from theUnion before coming back to work." The judgealso concluded, erroneously, that Soriano and allthe other nurses who testified were all concernedwith incurring a fine if they crossed the picket line.In this regard we note first that neither Merka,Simmons, Young, nor Soriano testified that James'remarks concerning resignation from the Union oc-curred in the context of a discussion of the proce-dure for returning to work withoutincurring aunion fine. In fact, Merka and Simmons each testi-fied that the possibility of fineswas not discussedin their conversation with James. The testimony ofYoung and Soriano is devoid of any indication thatJames' remarks were raised in this context. More-over, James herself denied having discussed thetopic of resignation with Soriano. We further notethat, contrary to the judge's assertions, there is noevidence that Soriano and all the other nurses whotestifiedwere concerned with incurring a fine ifthey crossed the picket line. In light of the nurses'clear testimony regarding James' statements to theeffect that they had to resign their union member-ship before returning to work and the absence ofany testimony that James' remarks occurred in thecontext of a discussion about the avoidance ofunion fines, there is no basis for concluding thatJames merely was explaining the procedure foravoiding union fines.6The judge additionally concluded that the Gen-eral Counsel failed to establish the existence of co-ercion by a preponderance of the evidence.In thisregard, we note that an employer does not violatethe Act merely by providing employees with infor-mation on how to resign from the union "as longas the employer makes no attempt to ascertainwhether employees will avail themselves of thisright nor offers any assistance, or otherwise createsa situation where employees would tend to feelperil in refraining from such revocation." R. L.White Co.,262 NLRB 575, 576 (1982). Contrary tothe judge, we find that James' conversations withthe employees went beyond the mere providing of6 The judge characterized Sorumo's testimony in this manner:"I detectno uncertainty [in Soriano's testimony]whatsoever: she testified thatJames told her she 'could'write to Marshall and'could not'come backto work without having done so." And,the judge described Young's tes-timony in a similar fashion. "Young's testimony was a coherent, consist-ent and credible account to the effect that James called her and told herthat other nurses were returning to work and that she could return if shequit the Union " MANHATTAN HOSPITALinformation and constituted unlawful solicitation ofresignation from the Union. Thus, as noted above,it is clear from the testimony here that James solic-ited resignations from the Union and conditionedreturn to work on resignation from the Union. Ad-ditionally, James evidenceda continuing interest inknowing whether or not the nurses intended toresign and return to work and in some instances of-fered assistance. James explicitly stated that shewas calling on behalf of her superiors. James there-by created a situation wherein employees wouldtend to feel imperiled in maintaining their member-ship.Erickson's Sentry of Bend,273NLRB 63(1984). In so doing, James' conduct, aimed at caus-ing disaffection from the Union, clearly tended tointerferewith the employees' free exercise of Sec-tion 7 rights and was unlawful interference, con-trary to the judge, regardless of whether there isevidence that James actually achieved a coerciveeffect.Amason, Inc.,269 NLRB 750 fn. 2 (1984),enfd.mem. 758 F.2d 648 (4th Cir. 1985). Thus,contrary to the judge, we find that James' conductwas not merely "ministerial" assistance proffered tothe nurses7 and that the Respondent, throughJames'conduct, violated the Act.Having found this violation, we further find thatthe Respondent's asserted good-faith doubt of theUnion's continued majority was not raised in acontext free of unfair labor practices of the typeaimed at causing disaffection from the Union.Therefore, the withdrawal of recognition, as wellas the Respondent's later unilateral changes in em-ployees' terms and conditions of employment, vio-lated Section 8(a)(5) and (1). SeeCraftoolMfg. Co.,229 NLRB 634 (1977), and cases cited therein. Wealso shall provide an Order which remedies theviolations found herein. 87Thejudge alsonoted that only 4 of the approximately100 nurses inthe unittestifiedconcerningJames' remarks.We note that,althoughJamesmay have confinedher unlawfulconduct to only fouremployees,this does notmake the conduct any lessunlawfulNordoes it satisfy theRespondent'sburden ofestablishingthatits assertedobjectiveconsider-ationsarosein an atmospherefree from coercionin support of its affirma-tive defenseof good-faith doubt of the Union's majoritystatus.We notealso in thisregardthatthe judge apparentlydid not consider the testimo-ny of nurseParvan Valentinawhich was profferedin support of anotherallegationValentini testifiedthat she called James on 19 August andasked aboutthe strikesituation.Valentini testified thatJames told herthat "if you wish to come back to work, you have toresignfrom theUnion."8 In ordering the Respondent to makewhole the employees for lossessuffered by reason of its implementing new pension,health,and insuranceplans,we note thatthe recordisunclearwhether thenew plans weresubstitutesfor preexisting benefit plans and whetherany losses were in-curred by this conductWe shall order that the employees be madewhole for such losses, if any, they may haveincurred,and that the Re-spondent make the contributionsto benefittrust funds,ifany,whichwould have been madebut for theRespondent's unilateral institution ofpension,health,and insurance plans. Because the provisions of employeebenefit fundagreements are variable and complex, the Board does notprovide at the adjudicatorystage of a proceedingfor the addition of in-terest at a fixed rate on unlawfully withheld payments. We leave to the115ORDERThe National Labor Relations Board orders thatthe Respondent, Manhattan Eye, Ear and ThroatHospital,New York, New York, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Withdrawingrecognitionfrom District 1199,HospitalandHealthCareEmployeesUnion,Retail,Wholesale and Department Store WorkersUnion, AFL-CIO, as the exclusive collective-bar-gaining representative of its registered nurses.(b)Unilaterallyinstitutingwage increases, pen-sion, health, and insurance plans, and a new griev-ance procedure.(c)Unlawfully encouraging or soliciting employ-ees to resign from the Union.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit concerning terms and con-ditions of employment and, if an understanding isreached, embody theunderstanding in a signedagreement:All full-time and regular part-time registerednurses employed by Manhattan Eye, Ear andThroat Hospital at its facility located at 210East 64th Street, New York, New York, butexcluding all other employees, guards and su-pervisors as defined in the Act.(b)On request, restore the terms and conditionsof employment in existence prior to the unlawfulunilateral changes and make whole the employeesforanylosses suffered by reason of the unlawfulunilateral changes and make contributions to thebenefit trust funds, if any, which would have beenmade but for the Respondent's unilateral institutionof the pension, health, and insurance plans.(c) Post at its facility in New York, New York,copies of the attached notice marked "Appendix."9compliance stage the question of whether the Respondent must pay anyadditional amounts into benefit funds in order to satisfy our "makewhole"remedy These additional amounts may be determined,dependingon the circumstances of each case,by reference to provisions in the docu-ments governing the funds at issue and, where there are no governingprovisions,to evidence of any loss directly attributable to the unlawfulwithholding action, which might include the loss of return on investmentof the portion of funds withheld,additional administrative costs,etc., butnot collateral lossesMerryweather Optical Co.,240 NLRB 1213 (1979).9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of the notice, on forms provided by the Re-gionalDirector for Region 2, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensurethat the notices are not altered, defaced, orcovered by any othermaterial.(d)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the allegations notspecifically found herein are dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT withdraw recognition from Dis-trict 1199,Hospital and Health Care EmployeesUnion,Retail,Wholesale and Department StoreWorkers Union, AFL-CIO as the exclusive collec-tive-bargaining representative of the employees inthe following appropriate unit:All full-time and regular part-time registerednursesemployed by Manhattan Eye, Ear andThroat Hospital at its facility located at 210East 64th Street, New York, New York, butexcluding all other employees, guards and su-pervisors as defined in the Act.WE WILL NOT unilaterally institute wage in-creases, pension,health,and insurance plans, and anew grievance procedure.WE WILL NOT unlawfullyencourageor solicityou to resign from the Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit.WE WILL, on request, restore the terms and con-ditions of employmentin existenceprior to our un-lawful unilateral changes, and WE WILL make youwhole for any losses you may have suffered byreason of the unlawful unilateral changes and WEWILL make the contributions to the benefit trustfunds, if any, which would have been made but forour unilateral institution of pension, health, and in-surance plans.MANHATTAN EYE, EAR AND THROATHOSPITALJudyMinette Sandier,Esq.,for the General Counsel.Francis CarlingandNancy G. Milburn, Esqs.,of NewYork, New York, for theRespondent.Richard Betheil,Esq.,of New York, New York, for theUnion.DECISIONSTATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative Law Judge.This case was heard by me in New York City 4-8 March1985. The frequently amended consolidated complaint isfounded on charges filed on various dates between 2August and 6 December 1984 by District 1199, Hospitaland Health Care Employees Union, Retail, Wholesaleand Department Store Workers Union, AFL-CIO (theUnion). Some 20 violations of Section 8(a)(1) and (5) ofthe National Labor Relations Act (the Act) are chargedagainstManhattan Eye, Ear and Throat Hospital, Re-spondent,consisting in the main of prompting and assist-ing employees to abandon and decertify the Union, ex-clusion of union representatives from access to the prem-ises and to unit employees, and refusal to discuss and ne-gotiatecertain changeswith the Union. Respondentdenies commission of most of the acts alleged as wrong-doing and statutory violation. Some of the alleged con-duct is admitted subject to affirmative defenses, which Ihave discussed in connection with the allegations towhich they pertain.The parties were afforded full opportunity to be heard,to call,to examine and cross-examine witnesses, and tointroduce relevant evidence. Posthearing briefs havebeen filed on behalf of the General Counsel and onbehalf of Respondent.On the entire record, including my observation of thedemeanor of the witnesses,and after consideration of thebriefs filed by the General Counsel and Respondent, Imake the following MANHATTAN HOSPITAL117FINDINGS OF FACT1. JURISDICTIONThere is noissueabout jurisdiction, the pertinent factswith respect thereto having been admitted in Respond-ent's answer.Respondent is a New York corporationwhich operates a hospital at 210 East 64th Street, NewYork City. It grosses more than $250,000 annually andreceives products valued in excess of $50,000 annuallyfrom points outside New York State. Respondent admitsand I accordingly find that Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act, and a health care institutionwithinthe meaningof Section 2(14) of the Act, and thatthe Union is now and has been,at all times material inthis case,a labor organization within the meaning of Sec-tion 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. General BackgroundAll the registered nurses employed by Respondentconstitute an appropriate collective-bargaining unit, forwhich Respondent has recognized the Union as the ex-clusive collective-bargaining representative under collec-tive-bargaining agreements since 1980.1On 13 June 1984,2 the most recent such agreement ex-piredwithout renewal and the Union commenced aneconomic strike. The testimony establishes that the mostintractable issues of the strike, such as the Union'sdemand for every second weekend off, were matters ofconcern to ancillary service workers, but not to the reg-istered nurses.The nurses were upset that they werecompelled to lose work for that reason and matters werenot helped by the Union's insistencethat the nurses notreturn to work until Respondent and the Union hadsigned a contract, even if the Union reached an agree-ment with the League of Voluntary Hospitals. In fact,the picket line continued in front of Respondent's hospi-tal after the Union reachedagreementwith the Leaguein late August or early September and Respondent, as ofthe date of the hearing, still had not been notified thatthe strike was officially ended. Thus, nurses could notreturn to work, even though agreement between theUnion and the League seemed to have been reached, be-cause the picket line continued in front of the hospital. Inthe fewnegotiating sessionswhich had been held priorto the commencement of the strike,nurses' concerns hadreceived minimal attention.On 18 July, Farideh Ajdari,a registered nurse,filed apetitionto decertify the Union. A Stipulation for Certifi-cation on Consent Election was approved by the Regionon 1 August. The cards requesting decertification, whichthe nurses signed, were typed by a secretary employedby the hospital on cards that came from the hospital sta-1The matters narrated without evidentiary comment are those factsfound by me on the basis of admissions in the answer, data contained inthe exhibits, stipulations between or concessions by counsel,undisputedor uncontradicted testimony,and, in instances where conflicts in the testi-mony did not warrant discussion, the testimony which I have credited9All dates hereinafter mentioned are in 1984 except as otherwisestatedtionery stock. The election was scheduled for 30 August,but has never been held because of the pendency of theunfair labor practice charges filed by the UnionagainstRespondent, which are the subject of the instant pro-ceedings.Both the General Counsel and Respondent deem thestrike to have ended on 29 August, although the Unionhas never officially declared an end to the strike. EleanorHerbert, director of nursing, testified that she consideredthe strike over as of 29 August and counsel for the Gen-eral Counsel, in her posthearing brief, cites Herbert's tes-timony in support of an assertion to that effect. Thepicket line remained.On 6 September, Ajdari delivered a letter dated thatdate to Eleanor Herbert, director of nursing, which readas follows:Dear Mrs. Herbert:Because a majority of the registered nurses at thishospital no longer want to be represented by Dis-trict 1199 asour bargaining agent,I'm submittingthe enclosed signed index cards which state thathe/she no longer wants District 1199 as his/her bar-gaining agent at Manhattan Eye, Ear & ThroatHospital.Therefore, I ask management of this hospital notto negotiate anymore with District 1199 as our bar-gaining agent.Yours very respectfully,Farideh Ajdari, RNOn 7 September Respondent withdrew recognitionfrom the Union, contending, as it does in these proceed-ings,that it had a good-faith doubt whether the Unionrepresented a majority of the nurses in the unit. It fol-lowed suit on 10 October by canceling authorization pre-viously granted for union-membership meetings on thepremises scheduled for the three shifts on 16 October be-cause the RN division was listed in the meeting flyeralong with the Guild Division and the Hospital Division,which the Union continued to represent. Union repre-sentativeswho persistedin remaining on the premises on16 October were directed to leave the premises and werearrested when they refused. New rules were promulgat-ed limiting access to the premises.Issues are thus presented whether Respondent unlaw-fully encouraged and assisted a decertification move-ment, whether it withdrew recognition of the Union onthe basis of a bona fide belief that the Union no longerrepresented a majority of the nurses in the bargainingunit,and whether its withdrawal of recognition wastainted by commission of unfair labor practices that com-promised the Union's ability to represent the nurses.B. Supervisory Status of Certain PersonnelRespondent admits in its answers that during pertinenttimes Carol Handfus was acting director of human re-sources; Eufemia James was a per diem relief supervisor;Fransuhi Partikoglu (also known in the hospital asFrances Partik) was head nurse; Bercuhi Oksucoglu (also 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDknown in the hospital as Suzy Oksus)was an assistanthead nurse;and Catherine McDonnell was a supervisor.McDonnell testified that she had been acting as theevening supervisor since 19 February 1984.James ap-pears, from testimony in the record,to have worked allshifts.Respondent admits thattheywere supervisorswithin themeaningof Section 2(11) of the Act butdenies that James,Partikoglu,McDonnell, or Oksucogluwere acting in their roles as supervisors or on the Hospi-tal'sbehalfin connectionwith any conductalleged in thecomplaint.This denial is of little avail to Respondent, forit is well settled that an employer is bound by the actsand statements of his supervisors, whether specificallyauthorized or not,and therefore is responsible for unfairlaborpracticescommittedby low-levelsupervisors.Southern Stevedoring Co.,230 NLRB 609, 615 (1977);Collectramatic, Inc.,267 NLRB 866, 871 (1983).The facts of the case, as I have found them, show thecommunication by these persons to at least several nursesof a "sufficiently uniform" message,as well as a relation-ship to management"sufficiently intimate to give an au-thoritative gloss to their statements and to cause employ-ees to reasonably believe thattheywere accurately re-flecting operative conditions and personnelpolicy." Li-ability under the Act therefore exists even without anactualdetermination of their supervisory status. SeeCrawford Container,234 NLRB 851, 859 (1978). In thisconnection, it is to be noted that Section 2(13) of the Actexpressly provides that in determining whether theyacted as Respondent's "agents," to render Respondentresponsible for their acts, "the question of whether thespecific acts performed were actually authorized or sub-sequently ratified shall not be controlling." SeeCollectra-matic,Inc.,supra.I consider Respondent's reliance onTimes-Herald, Inc.,253 NLRB 524 (1980),to be misplaced.In that case, itwas observed that in order to find liability for communi-cations such as those in the instant case,there must besome evidence that the employer has "encouraged, au-thorized, or ratified the conduct or that the supervisoracted in such a manner as to lead the employees to rea-sonably believe that he was acting on behalf of manage-ment."However,the situation under discussion inTimes-Heraldinvolved an employee who made an inquiry ofthe employer respecting decertification procedure butwho was both a supervisor and a member of the unit.Because he was a member of the unit,the question ofwhether the respondent was responsible for his antiunionconduct could not be resolved in the absence of evidenceof encouragement and authorization.That duality ofstatus does not exist in the present case.C. Catherine McDonnellThe complaint alleges,and Respondent denies, thatabout 21 July Respondent, acting through McDonnell,urged and encouraged an employee in the unit to sign acard to decertify the Union.In addition to its denial, Re-spondent asserts certain affirmative defenses.The first of these is that the conduct alleged is protect-ed by Section 8(c) of the Act. The second is that it isprotected by the first amendment to the United StatesConstitution. Section 8(c) of the Act provides simplythat expression and dissemination of opinion shall not bedeemed to be, or to be evidence of, an unfair labor prac-tice under theAct "if suchexpression contains no threatof reprisal or force or promise of benefit."An analysis ofthe evidence relating to McDonnell's actions must there-fore focus on the presence or absence of any coercion orpromise of benefit.Respondent also alleged as an affirmative defense thatthe claim embodied in the allegation was "before the Re-gionalDirector"when the original consolidated com-plaint was issued on 28 November,but it was not includ-ed. From this it is argued that its inclusion in the orderamending consolidated complaint dated 29 January 1985is a nullity because the period of the statute of limitationshad run.Respondent arrives at this result by assertingthat "the Regional Director lacked authority to revive adismissed claim outside of the period of statute of limita-tions prescribed in the Act."This is coupled with an af-firmative defense to the effect that the claim was waivedbecause the Charging Party did not appeal the RegionalDirector'sdismissal of the claim on 28 November. Forgood measure,Respondent asserts that the Union is es-topped by its failure to appeal "and by the doctrine oflaches."These two affirmative defenses (labeled theFourth Defense and the Fifth Defense)are dismissed.The failure of the Regional Director initially to include acharge in a complaint does not constitute a dismissal ofthe charge.Consequently,its inclusion by amendment ofthe complaint at a later date does not constitute"reviv-al" of a charge already found insupportable in evidenceor law.In a Sixth Defense, Respondent asserts that the chargefiled in Case 2-CA-20501 did not give fair notice of theclaim contained in paragraph 13(b) and the claim istherefore barred by the statute of limitations prescribedin the Act. Counsel for Respondent advances this de-fense though the charge recites that Respondent "urgedand encouraged an employee . . . to sign a card to de-certify the Union" and the charge sets forth that the Em-ployer violated Section 8(a)(1) and (3) by discriminatingin regard to terms and conditions of employment "inorder to discourage membership in District 1199 and hastaken other actions, including but not limited to the initi-ation,direction,coordination and implementation of acampaign to decertify District 1199 . . . and otherwiseacted to undercut District 1199's position as bargainingrepresentative." The allegation contained in the amendedconsolidated complaint and the original charge arecouched in practically identical language.The relation-ship between the two is explicit.Accordingly,the SixthDefense is dismissed.On the merits,the case against McDonnell rested onthe testimony of Soledad Soriano, a staff nurse on theevening shift. She testified that McDonnell, the eveningsupervisor, telephoned her on the evening of 21 July.Both live in the nurses'residence quarters at 210 East64th Street;Soriano is across the corridor from McDon-nell and one door down. They do not socialize, thoughthey are on normally cordial terms. McDomiell askedSoriano if she was staying in the Union; if not, she had a MANHATTAN HOSPITALcard for her tosign.Soriano responded that she woulddo whatever she thought was best. About 10 o'clock thenext morning, McDonnell knocked on her door and toldher to sign a card, which she had with her. Soriano re-fused, saying she was not signing anything, to whichMcDonnell responded, "You know the score." Sorianothen said she would think it over, whereupon McDon-nell said, "You have only until 10 o'clock to think itover."McDonnell gave Soriano her paycheck and left.According to McDonnell, she was asked by BrolliNarciso, a staff nurse who was working with Ajdari onthe decertification drive and had accompanied Ajdari ona visit to the NLRB office in New York City on 18 July,to let Soriano know, if she saw her, that Narciso andAjdari were stationed at the Barbizon Hotel with decer-tification cards.McDonnell opted to call Soriano, ratherthan leave conveyance of the message to chance. Hervisit the following morning was solely for the purpose ofdelivering Soriano's paycheck. The card she asked Sor-iano to sign was for the paycheck, "which is a customwhen you give a paycheck."The testimony of neither of these witnesses is freefrom doubt, not only because their accounts directlycontradict each other with respect to matters pertinent tothe issues of the case, but because subsidiary details oftheir testimony are burdened with doubt. For example,inMcDonnell's case, it appears that the invariable prac-tice at the hospital was to deliver nurses' paychecks atthe nursing office or on the hospital floor, never in theresidence, and that the nurses normally signed for receiptof checks on a yellow paper or pad, not on white indexcards.Moreover, according to McDonnell, Soriano with-dew into her room without signing anything, yet she ap-pears to have been permitted to retain her paycheckwithout accounting complications. By her own testimo-ny,McDonnellalso seemstohave been willing tobecome far more involved than requested. McDonnelltestified thatNarciso asked her to talk to Soriano be-causeNarciso and Soriano were not on good terms(Narciso lived on the same floor at the residence.)Narciso also asked McDonnell to call a nurse namedMatthews,whom she was having trouble reaching.McDonnell went to the trouble of telephoning Soriano,rather than waiting for a chance encounter, and under-took to call Matthews even though that task was expect-ed to be troublesome.However, the difficulties with Soriano's testimony, onwhich the General Counsel relies, are much more grave.She never read the card which McDonnell supposedlyasked her to sign. The remarks she attributes to McDon-nell sound ominous, but Soriano never testified thatMcDonnell referred to the card as a decertification card.The General Counsel contends that Soriano reasonablyinferred that it was a decertification card because of atelephone conversation that Soriano claims to have hadwithMatthews. Soriano testified that Matthews calledher and asked if she had been asked "to sign a card" andMatthews told her that McDonnell had just called her togo to the hospital to sign a card, which would thenpermit her to go back to work "and whatever the unionis demanding they will give more than what-the rate isbeing given."119This testimony provides no direct or specific identifi-cation of the nature of the card which McDonnell is sup-posed to have asked Soriano to sign. Further difficulty ispresentedbyMatthews' testimony,whichmade itclear-emphatically-thatherconversationwithMcDonnell had not at all been as described by Sorianoand that Soriano had no basis for quoting it because Mat-thews never told Soriano about it. Matthews testifiedthat in her conversation with McDonnell, McDonnellonly asked her to see Narciso at the Barbizon. Matthewstestifiedthat thatwas the entire conversation; thatMcDonnell never told her that if she wantedto sign acard to get rid of the Union she should come to seeMcDonnell; that McDonnell never mentioned anythinglike that or anything about a card, and never said any-thing about decertifying the Union.Matthews furthertestified that she never spoke to Soriano about her con-versationwithMcDonnell, never told Soriano thatMcDonnell had said she had a card for Matthews tosign,and never told Soriano that McDonnell said sheshould get over to the hospital if she wanted to sign it.She thus gives the lie to Soriano quite directly.At most, McDonnell is shown to have relayed mes-sages from Narciso. The General Counsel seeks to provethatMcDonnell attempted to coerce Soriano intosigninga decertification card without evidence that the cardwhich Soriano was asked to sign was a decertificationcard. Soriano's testimony is sharply disputed by testimo-ny of witnesses with equal or better credibility. Asidefrom that, what little is proved regarding McDonnell'sactions seems not to establish conduct ofan illegalnature.It adds up to a case considerably short of a preponder-ance of the evidence. Accordingly, I do not find thatMcDonnell unlawfully solicited Soriano's signature on adecertification card. It is therefore unnecessary to con-sider the constitutional defense raised by the Third De-fense,which is better raised in the United States districtcourt in any event. The Second Defense, based on Sec-tion 8(c) of the Act, is dismissed for the reason that thereis no evidence that McDonnell's activity insofar as it hasbeen proven, consisted of "[T]he expressing of anyviews, argument or opinion, or the dissemination there-of."The defense is therefore inapplicable. The burdenwas on Respondent to establish that McDonnell's actionsconsisted of expression of opinion, which Respondentfailed to do.D. Partikoglu and OksucogluIt is contended that about 11 July, during a dinnerconversation, Fransuhi Partikoglu (Partik) and BercuhiOksucoglu (Oksus) urged Monica Mitchell, a staff nurse,to resign from the Union, to affiliate with the New YorkStateNurses Association, and to circulate a decertifica-tion petition.Mitchell testified that she entered a restau-rant, saw them sitting there, asked if they were going tobe there long, was invited to join them, and had dinnerwith them. They spent 45 minutes to 1 hour together.According to Mitchell's testimony, after general con-versation the discussion drifted into the subject of thestrike,which was set for 13 July. Partik commented that 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe thought Mitchell was "too classy" to be in the Unionand that the nurses, being a separate group, should be ina more professional union thanDistrict 1199.She "sug-gested that. . .I . . . pass a slip around to other nursessayingthat you want to be out of theunion."Mitchellresponded that the Union had obtained benefits for thenurses, she liked it and would not be interested in passinga slip around. Oksus said, "What about the New YorkState Nurses Association." Mitchell answered that it wasnot as powerful as District 1199 and was management-oriented. The rest of the conversation pertained to mat-ters not connected with the Union and "there was noth-ing else said about it. I said I wasn't interested in doing itand they didn't make any other comment either way, itwas just-after that, it was just table conversation."At the time of this conversation, Mitchell was amember of District 1199's negotiating committee, a cir-cumstance known to both Partik and Oksus and which,in fact, was mentioned in the course of the conversation.Counsel for Respondent argues that this makes it implau-sible that Partik and Oksus would have attempted toenlistMitchell in a decertification movement and I agree.Nevertheless, I credit Mitchell's account of the conversa-tion.The question is whether it supports the GeneralCounsel's allegation of violation of Section 8(a)(1) of theAct. The nature of the suggestion being made is veryclear but it is not clear that there existed any element ofcoercion. There certainly was no explicit coercion andnone appears to derive from the surrounding circum-stances.The conversation appears to have been good humoredand Respondent argues that the remark about Mitchellbeing "too classy" to be in the Union was made in jest.Reading it in cold print did not reduce me to hysteriaand there is no evidence that Mitchell was greatlyamusedby it.Remarks made in jest in the workplacehave been held to be in violation of Section 8(a)(1) of theAct when they tended to be of a coercive nature. SeeEthyl Corp.,231 NLRB 431, 434 (1977). In the presentcase,we are dealing with a conversation among personswho, according toMitchell'sown testimony, haveknown each other for 12 years. Mitchell rejected Partik'ssuggestion immediatelyand reaffirmed her support of theuniondiscomfort.Unlike Soriano, she did not feel theneed to ask for time to think. Furthermore, Mitchell didnot testify that the matter of the strike or the Union wasfirst raised by Partik or Oksus; she was uncertain whoraised the subject. The conversation was mostly social,havingopened withinquiriesby Partik and Oksus aboutMitchell's children.Mitchell mentioned her union activi-ties-she was on the negotiating and labor-managementcommittees-and that her concern was having to go outon strike with the cleaning people and the other serviceworkers. She thus practically invited the comments at-tributed to Partik. The word "decertification" was neverused; though Mitchell had signed an affidavit for a Boardinvestigator in which the word was used, she testifiedthat it was not used during the conversation with Partikand Oksus. Asked if Partik or Oksus threatened her,Mitchell testified, "In no way."Consideration of the actual statements made duringMitchell's conversationwith Partik and Oksus and of thecircumstances in whichtheywere made,taking into ac-count the known backgrounds of all the parties to it,leadsme to conclude that the remarks of Partik andOksus did not tend to have a coercive effect. The re-marks attributed by Mitchell to Partik are of the kindwhich fall within the protection of the United StatesConstitution and the provisions of Section 8(c) of theAct, as contended by Respondent in the Second andThird Defenses set forth in its answer. Though my find-ing in this respect precludes holding Respondent respon-sible for the remarks, I note also that the evidence re-specting the dinner conversation leads me to concludethat Partik was not, at the time, speaking on behalf ofmanagement.The incident involved nothing more thanexpression of her personal opinion and was so under-stood by Mitchell at the time.The allegation was not proved by a preponderance ofthe evidence and there was no proof ofthe essential ele-ment of coercion. I emphasize this point because Partikwas not called by Respondent to testify regarding her re-marks and no explanation for her absence was furnished.Moreover, the credibility of Oksus was undermined bythe fragmentary nature of her recollection and by inher-ent contradictions. She testified on direct examinationthat it was Mitchell who raised the subject of the Union,by asserting that she felt sorry for the nurses becausethey could not resign from the Union without losingbenefits.Despite the improbability of such a statementcoming from Mitchell, Oksus also asserted that onlyMitchell could have raised the subject because "I didn'tknow there was such a thing that they can resign or getout of the Union. I didn't know at all." Later, she testi-fied that she did not recall who made the statement thatitwas possible for somebody to resign from the Unionand then, on being pressed, admitted that she herselfmade the statement. This lack of credibility does not,however, supply to the General Counsel's presentationthe evidence necessary to support the allegations of thecomplaint. 3E. Violationsof Section 8(a)(1) by Eufemia JamesEufemia James is a part-time clinical nursing supervi-sor who also had separate private business interests andworked at a veterans hospital.It is contended that sheviolated the Act in the course of conversations with sev-eral nurses:that on 23 July she urged a nurse to quit theUnion and affiliate with the New York State Nurses As-sociation; that on 26 July she urged an employee to signa card to decertify the Union; that on 27 July she urgedan employee to quit the Union and offered to help theemployee draft a letter of resignation; that on 9 Augustshe encouraged an employee to resign from the Unionand instructed the employee in the procedure; and thatsometime during the last week of August she told an em-8 I reject Respondent's theory,set forth in its posthearmg brief, thatbecause,according to Oksus, Mitchell had neverbeforejoined Partik andOksus for a meal,her presence on this occasion must have been for thedeliberate purpose of eliciting statements from themwhich would be vio-lative of the Act Tins suggestion of something in the nature of entrap-ment is sheer speculation based entirelyon Oksus'testimonythatMitch-ell first brought up the subject of the Union MANHATTAN HOSPITALployee on the telephone that to return to work shewould have to send District 1199 a letter resigning fromthe Union, and offered to help write the letter. The caseagainst James rests on the testimony of Soledad Soriano,Alicia Young, Rosie Merka, and Patricia Simmons.1.Soledad SorianoSoriano testified that James called her on the residencetelephone several days after McDonnell spoke to her.McDonnell had spoken to her on the telephone on 21July and had seen her the following morning, whichfixes the date of the telephone call from James at 23July. Soriano did not recall the time of day at which shereceived the call, but recounted the conversation as fol-lows:She said she was calling all the Filipino nurses togo back to work because she was asked by Mrs.Herbert and Mrs. Rudan-Mr. Rudan. And if Iwant to go back to work, I should contact Mrs.Herbert and if-before I could go back to work Ihave to write to JoAnn Marshall resigning fromDistrict 1199 and then I can join the New YorkStateNursesAssociation. ..And she finallystated that if I don't know what to do, I can contactMs. Narciso and she will show me what to do... .So I said to her, "I'll just let you know when I feellike going to work."James flatly denied having discussed the strike or res-ignation from the Union with Soriano. She was emphat-ic: itwas not a matter of not remembering whether sucha conversation had occurred; she knew it had not oc-curred.The clarity of James' memory with respect tothis conversation stands out in sharp contrast to her in-ability to remember other conversations of critical im-portance to the case which are discussed elsewhere inthis decision. James professed to be clear in her mind inthis instance because she had a basis for recalling theconversation. She asserted that it stood apart in hermemory from hundreds of telephone calls which shemade in connection with her campaign for elective officein the Philippine Nurses Association because she hadspoken to Soriano by telephone previously and Sorianohad once called her for real estate advice. I found thatexplanation irrelevant and unpersuasive. If anything, thetype of conversation she was having with other nurses-atRudan's request-made it inevitable that she wouldhave discussed the strike with Soriano.Respondent contends that, despite the strong start ofher testimony, Soriano became uncertain afterwards andwas unable to state whether James told her she could orshould resign from the Union. I detect no uncertaintywhatsoever: she testified that James told her she "could"write to Marshall and "could not" come back to workwithout having done so.2.Alicia YoungAlicia Young testified that James called her at homeon 25 July and left a message to call her back at herhome telephone number. Young returned the call on 26121July. In her testimony, Young quoted James to the fol-lowing effect:In the conversation she told me that a lot ofnurses had signed a petition that they were resign-ing from the union because the union is not assistingany more and it's not a professional union. So shetoldme to write to Joann Marshall if I wanted toresign also from the union. . . . That's all she toldme, that if I'm interested, just to resign from theunion by writing to Joann Marshall and I said that Iwill must wait [sic] until the strike is over. . . . Shesaid to me that maybe the strike will not be overand it will take time, so she advised me that if youhave decided to send a letter, send it by certifiedmail to Joann Marshall. So I answered her that I'mjust going to wait until the strike is over and that'sall.James called again a week later, at which time she toldYoung:Almost all the nurses are resigning already and thisweek, this coming week, she said that they werecoming back to work and if you want to be interest-ed to come back, you can come back any time andwill arrange you how to come back. But you [sic]said that you have to resign first from the unionbefore you can come back to work.Though Young testified that that was the entire conver-sation, after reviewing a portion of an affidavit whichshe had furnished to a Board investigator, she testified, inaddition,that James said something else: "She said to methat I had to resign from the Union. I will write theletter to Joann Marshall or they are going to send theresignation to Joann Marshall."When she told James she would sit out the strike,James' response was, "Well, it's up to you, but if youwant to go back to work you have to make this lettersaying to Joann Marshallor youbring the letter and thenwe will arrange for how you do it."Young testified that on the telephone James used theword "resign" many times: "Many times, just to writethe letter that you want to resign to the union."Respondent attacks Young's credibility on the basis ofinconsistencies in her testimony respecting the number oftelephone conversations she had with James and the pre-cise statements attributable to James in each. Unquestion-ably, the various recountings of the conversations werenot consistent in all details, but, in the main, Young's tes-timony was a coherent, consistent, and credible accountto the effect that James called her and told her that othernurses were returning to work and that she could alsoreturn if she quit the Union and that James expressed heropinion that the strike might be a lengthy one.The second order amending consolidated complaintadds an allegation that about 26 July James urged andencouraged an employee to sign a card to decertify theUnion. The employee is not named, but I presume fromthe alleged date that the reference is to Young. Thematter is academic, for no proof of any kind was ad- 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDduced in support of the allegation, whether with respectto Young or anyone else.3.Rosie MerkaRosie Merka,a staff nurse on the night shift,testifiedthat during the strike James called her at home threetimes.On at least one of these occasions,James calledfrom the hospital.Prior to these telephone calls she hadnever spoken on the telephone with James, had never so-cializedwith her, eaten with her, discussed the Philip-pine Nurses Association with her, seen James outside ofwork, or had any conversation with her beyond custom-ary salutations and greetings.The first telephone call was on 27 July, when Jamestelephoned her at home in the evening.She describedthe conversation as follows:"She called me and then shesaid I'm Mrs. James, a Filipino nurse.Iwas asked by Mr.Rudan to called the Filipino nurses to return to work."Merka's account of the conversation, like Soriano's, as-serts that James startedwithan express statement thatshe was calling the Filipino nurses to return to work.The balance of the conversation with Merka related tothe fact that both women were Filipinos and spoke aparticular dialect and it was taken up with purely per-sonal affairs.Merka promised to call James back whenshemade a decision.A week later,James called heragain,around noontime. She described the conversationon this occasionas follows:She said you're stillnot back to work.She saidwrite to Ms. Joann Marshall.She's in the nursingdivisionof 1199. If I could help you to write aletter if you need some help. . . . So she gave methe addressof Ms.JoannMarshall.The third conversation took place when James calledher in the evening a week later.On this occasion theconversation went as follows:So she called me and then she said that-you knowshe said why are these Filipino nurses they are sohard headed to return to work, you know. She said,you know I'm calling again for the Filipino nursesbecause we're goingto open another floor. So shesaidthey are very nice. She said Mr. Rudan andMrs. Herbert were very nice and understanding andifweask some daysoff or long vacations for what-ever, overtime, private duties, they will give usfavors.Now this time they're asking us to return towork and we still-we could not cooperate withthem to return to work . . . she said 1199 is askingtoo much and you have already good benefits with-out 1199.Merka testified that during the telephone conversationsshe did not feel threatened or coerced and James did notmake any statements indicating that her failure to comeback to work would have any bad consequences. She ex-plained the reference to writing a letter to Ms. Marshallas something James suggestedto let the Union know thatshe was returningtowork, if she so decided. The con-versations were friendly in tone.In the course of her initial testimony, Merka indicatedthat the remark by James about opening another floorwas made inthe first conversationaswell.She quotedJames as saying,"She said that I'm calling for you toreturn back to work because I want to open the floor."In later testimony, however, she asserted that whatJames told her was that Herbert and Rudan were simplylooking for reciprocation for their past understandingand cooperation with the Philippine nurses and their spe-cialproblems.No new promises were being made toinduce them to return.James made statements about howkindHerbert, the director of nursing, and Rudan, incharge of education, had been in the past when Philip-pine nurses requested longer vacations,wanted overtime,orwanted private duty. The witness agreed with aspoon-fed question by Respondent's counsel which sum-marized the matter to the effect that James was in effectsaying nothing more than that in return for past fairnessto Filipino nurses, the nurses should do them a favor andcome back to work. She agreed that no special treatmentwas promised to returnees, and James never promisedanything, threatened anything, or made her feel threat-ened.4. Patricia SimmonsPatricia Simmons,a day-shift nurse,testified that shehad wanted to return to work several times but did notwant to cross the picketline. In lateAugust, she heardon the radio that the Union had arrivedat an agreementwith the League of Voluntary Hospitals and that it ap-peared that the strike was almost over. The picket linewas still infront of theHospital, so she telephoned thenursingoffice to find out the procedure for returning towork. James answered the telephone and told her tosend aletter by certified mail to JoAnne Marshall to theeffect that she resigned from District 1199. James dictat-ed the format of the letter to her on the telephone. Itwas something like, "I,Patricia Simmons am resigningfrom 1199." James told her that that was the procedureshe had to follow to come back to work.Accordingto Simmons,the information given to herby James was consistent with her own understanding ofwhat had to be done, and she was not even sure whichof them first mentioned the idea of writing a letter toDistrict 1199. She readily conceded under examinationby Respondent's counsel that she was not threatened andhad already decided to return to work when she placedthe telephone call to the Hospital which was answeredby James.5. James'testimonyEufemia James testified that she was on very friendlytermswith Rudan, the director of education, who men-tioned to her that the Hospital was calling nurses to findout whether they were planning to return to work sothat it would always know how many floors to open up.During this periodin July,shewas campaigning foroffice in the Philippine Nurses Association and makinghundreds of telephone calls at her own expense from herhome. Rudan asked her to inquire, when she spoke toany of theHospital'sown nurses,whether they were MANHATTAN HOSPITALplanningto come back to work and let him know. Shedid this.That is her explanation for the inquiries shemade.In the course of making these telephone calls, Jamesspoke to most of the Respondent's nurses,but was unableto say precisely how many. She testified that her prac-ticewas to discuss association business with them firstand then ask if they had any intention of returning towork. Some of them told her that they were afraid tocross the picket line. Some said they were coming backto work.Some saidthey were not. She reported the re-sponses to Rudan.According to James, the subject of resigning from theUnion only came up in conversations with some nursesand then only because they told her that they wanted toreturn to work but were afraid they would be fined forcrossing the picket line. James insisted that on everysuch occasion she told them the decision was theirs tomake and that she never told anyone to resign from theUnion or that they could not come back to work unlessthey quit the Union. She testified that some of the nursessaidthat they would like to go back to workand they said that they heard that they-they'reafraid to be fined and they said that some of theirco-workers told them that they have to resign fromthe union. And I told them that I know of somenurses that came back to work and have resigned toprotect themselves. But I said it was their decisionto make.The campaign in the Philippine Nurses Association re-lated to an election for officers and the board of direc-tors of the Association which had originally been sched-uled for the last Friday of July but had been postponedtoNovember. The General Counsel considers it suspi-cious that though the rescheduling was accomplishedbefore 27 July, James continued making the telephonecalls.As they would have undoubtedly been made ulti-mately inanycase, I am not persuaded that her contin-ued telephone activity is any evidence that the calls werereally being made to induce the nurses to return to workand to resign from the Union.6.Analysis and conclusionThe applicable general principle of law is that employ-ersmay not solicit employees to withdraw from unionmembership, but they may bring to employees' attentiontheir right to resign from the union, may supply informa-tion about the procedure for doing so and may evensupply forms. The employer may providesame in re-sponse to employee request or furnish it unsolicited.AceHardware Corp., 271NLRB 1174 (1984);Perkins MachineCo.,141NLRB 697 (1963);Cyclops Corp.,216 NLRB857 (1975). The employer's involvement must be limitedand statements by the employer must be free of threatand coercion or promise of benefit. The critical factor isnot the actual effect or lack of effect of the employer'sstatements on the employees' actions or frame of mind,butwhether the employer's statementsare of a typewhich tend to interfere with the employees' free exercise123of their rights under Section 7 of the Act.Choctawhat-chee Electric,274 NLRB 595 (1985).An employer would not seem to violate the Act if hemakes no attempt to ascertain whether employees willavail themselves of the rights to which they have beeneducatedby the employer,does not assist in more thanpurely ministerial fashion,"or otherwise creates a situa-tion where employees would tend to feel peril in refrain-ing from such revocation." R. L.White Co.,262 NLRB575, 576 (1982). The kind of conduct proscribedis that inwhich an employer does the mailing, supplies stationeryand postage,retains copies of the letters of resignation initsfiles,prepares the letter, and summons employees toexecutive offices to sign the letters.KDI Precision Prod-ucts,176 NLRB 135, 138 (1969). The conduct must notamount to solicitation by the employer, by words and ac-tions,of union resignations or to such a marked indica-tion of the employer's favor of such action that a situa-tionwould be created in which "employees would tendto feel peril in refraining from signing the petition."Erickson's Sentry of Bend,273 NLRB 63, 64 (1984).Questions about employee strike intentions unaccom-panied by threats, promises, or other coercive conductare not per se unlawful, "but must be judged in light ofall of the relevantcircumstances."Mobile Home Estates,259 NLRB 1384 (1982) (interrogation respecting employ-ee'swillingness to cross picket line in event of strike ac-companied by statement that without union employercould afford to paybetter wages).Applying these criteria to the most extreme conductby James about which there is credible testimony, it isapparent that there are some respects in which it mayfairly be argued that she overstepped the bounds of per-missible conduct. A review of her testimony and that ofthe four nurses who testified to their conversations withher leaves no doubt that she called and made inquiriesrespecting their intentions with respect to the strike atthe behest of Respondent'smanagement;made referencesto resignationfrom the Unionand in at least some in-stances associated resignation with their return to work;made followup telephone calls to ascertain what they in-tended to do; and began some of the conversations withthe flat statement that she was calling them back towork.The most serious questions about James' conduct areraised by the evidence respecting her conversations withSoriano and Merka. Though Respondentasserts, in itsposthearing brief, that "the choice was clearly left up toMerka whether to accept James' help" in drafting aletter to the Union, it is not always so clear from the tes-timony how much of an option was given to her byJames or with respect to what aspect of the matter shewas told an option existed. In the case of both Sorianoand Merka, James placed the telephone calls and beganthe conversations with the flat statement that Rudanwanted the nurses to come back or that she was callingthe Filipino nurses back to work. In the case of Soriano,express mention was made of resignation from the Unionand it was made in connection with the procedure for re-turning to work. In the conversation with Merka, onlyletterwriting was suggested (according to Merka's testi- 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony) without mention of resignation from the Union.James offered assistance in writing the letter.Furthermore, to the extent thatJames'denials conflictwith the testimony of Soriano, Merka, and Young, I tendto credit the testimony of the nurses because I foundmany of James' responses to questions evasive. For ex-ample, when asked if she used Joanne Marshall's name inher conversation with Merka, she replied that she couldnot remember; she conceded that she uttered Marshall'sname once or twice, but could not remember which con-versations were involved because she had spoken to hun-dreds of nurses. She had the same memory problem forthe same reasonwith respect to critical facets of her con-versation with Simmons.James' testimony was disputed by the nurses on anumber of points. On cross-examination about who firstmentioned resignation from the Union in the telephoneconversations, James testified, with some lack of clarity,that one Filipino nurse, whose identity she could notrecall,mentioned that she had been told by others thatsome nurses were avoiding union fines by quitting theUnion before returning to work. James did not claim thatany such information was volunteered by Soriano,Young, Merka, or Simmons, though both Simmons andSoriano testified that they had that information whenthey called the Hospital and spoke to James. In Sim-mons' case, the matter of who first brought up the ques-tion of writing a letter cannot be resolved, for both Sim-mons and James professed to lack any sure recollection.James testified that she remembered nothing except thatshe left the decision entirely to Simmons, as she had withallof the nurses to whom she had spoken. That isstrange testimony,because Simmons was one person whodemonstrably had no irresolution about what she wantedto do.James'stated reason for making the inquiries was thatRudan had told her that a lot of nurses were crossing thepicket line and returning to work but, because the Hospi-tal did not know who was coming in, it was difficult toplan and open a floor. She testified that he asked that shemake the survey so that they could plan. The nurseswho testified indicated that it was the other way around:James told them they were needed because Respondentwanted to open another floor of the Hospital.However, in most other instances of conflict betweenJames' testimony and that of other witnesses, either theircredibility seemed evenly balanced on the particularpoint or the point itself was immaterial. For example, atleastone nurse said she got Marshall'saddress fromJames, although James denied knowledge of the addressof District 1199; never the less, if she had furnished theaddress it would have been within the permissible limitsof employer assistance to employees seeking to withdrawfrom or decertifya union. In addition, it has to be notedthat James'testimony regarding the reasons for hermaking the inquiries not only presents a highly plausibleexplanation, but is corroborated by Herbert's testimonythat it was necessary to find out who was coming in be-cause of the erraticbehaviorof some nurses, who camein for a day or two and then dropped from sight on ac-count of the picket line.I find that, on the entire record, all that has been es-tablished by a preponderance of the credible evidence isthat James made numerous telephone calls during Julyand August; that some of the calls were placed by her tomembers of the unit; that she asked those nurses whetherthey planned to come to work despite the strike; and thatshe spoke to some of them more than once. No otherfact is established by a preponderance of the evidence inthe record which, together with the foregoing, wouldsupport a finding that James' conduct placed Respondentin violation of the Act.Bearing in mind that the nurses to whom James spokeknew that management would have liked nothing betterthan a massdefection from the Union,James' communi-cation to them that management wanted them back atworksaidnothing that they did not already know. Thepractical realities and the context in which the conversa-tion took place cannot be ignored. It has been observedthat "any notification by a company to its employees oftheir right to withdraw from a union carries with it atleast the notion that the company `wants' the employeesto withdraw."Cyclops Corp.,216 NLRB 857, 858 (1975).There are two major respects in which the chargeshave not been proved by a preponderance of the credibleevidence.The first is a failure to establish the precise meaning ofJames' remarks in the conversations in whichresignationis shown to have been discussed. In those conversations,it is not at all clear whether James was pushing for de-fection from the Union or simply explaining that, inorder for a nurse to cross the picket line and return towork without becoming subject to a union fine, the pro-cedure she had to follow was to resign from the unionbefore coming back to work. None of thestatementsproved to have been made byJames were so explicitthat,on their face, they required one or the other ofthese two possible constructions.The burden was therefore placed on the GeneralCounsel to adduce proof which would have investedJames' statements with a meaning which would havemade them unlawful.The burdenwas not met.In Soriano's case, James told her that before she couldcome back to work,ifshe wanted to, she would have toresign from the Union. There is no evidence in therecord whether this remark is to be construed as an as-sertion that no return to work would be permitted by theemployer except on resignation from the Union, or thatreturn to work was impossible because the Union had apicket line in front of the Hospital and a fine forcrossingitcould, as a practical matter, be avoided only by quit-ting the Union. Such clues as are contained in the recordare not helpful to the General Counsel's case. At onepoint, in response to a direct question,she testified thatJames told her shecouldresign from the Union. Theconversationswere held against a backdrop of nursesquitting and returning to work through the picket line,with many of them angry at the Union. James' remarksmay easily and reasonably be construed as a followup onthe picket line situation, for Soriano testified that she hadalready heard, prior to receiving the call from James,that some nurses who had crossed the picket line had re- MANHATTAN HOSPITALsignedfrom the Union first.Itwas a matterof commonknowledge.Soriano and the other nurses who testifiedwere all concernedwith the dangerof incurring a unionfine if they crossed the picket line, and resignation fromtheUnion had becomean increasinglywell knownmeans of avoidingthe penalty, even on the part of somewho favoredunionrepresentation. In any event, the factremains thatthe worst reading ofJames'statement theevidencesupports would be that to come back to worktheyhad to resignfrom the Union,ifthey wished tocomeback to work before the end of the strike withoutpayinga fine to the Union. The decision was clearly leftto the nurses,without coercion.James' suggestionthat Soriano join the New YorkStateNurses Association has not been shown to be any-thingother than suggestion to her by James of an alter-nate professional associationif Soriano elected to quit theUnion. There is no evidence to support construction ofthe statement as recommendationof a different and pref-erable collective-bargainingrepresentative. (I did notcreditJames'denial that she hadmade the suggestionand I do not believe that the evidence submitted by Re-spondentthatJameshas not been a member of the Asso-ciation sinceOctober 1982 is probative whether shemade the suggestionto Soriano.)Taking Young's testimony at face value, the most ex-treme statement James is foundto have madeis the as-sertionthat the strike could possibly be lengthy. That isa statementprotected by Section 8(c) of the Act as astatementof opinioncontainingno threat of reprisal,force,or promiseof benefit and, moreover,was madewith respect to a point whichisessentiallyancillary tothe issuesof this case.In Young's testimony,it is not made clear whetherJames simplytold her to write to Joanne Marshall if shewantedto resign,or told her she had to resign, or thatshe had toresign tocome back under any circumstances,or even whether James only had reference to the prob-lem of gettingacross the Union's picket line without in-curring a union fine.In Simmons'case, asIhave noted, the matter of whofirst raised the question of writing a letter cannot be re-solved.However,nothing in Simmons'testimony sug-gests culpableconduct.In contrastto Young's testimony that James used theword "resign"manytimes,Merka testified that Jamesnever told her to resign from the Union in any of thethree telephone conversations that they had. She testifiedas follows:JUDGE LAWRENCE: Did you ask her why youhad to write to Ms. Marshall?THE WITNESS: No, she told me. She just told me,you know, to-she just give me the name of Ms.Marshall to write to her in order to return to work.It is possible to interpret that testimony only as a state-ment clearly inferring some kind of linkage betweenwritingto the Unionand returningto work. The natureof thelinkage,however, is altogether unproven. Return-ing towork was the only possible subject a letter couldbe written about, but whether that entailed a statement125of resignation from the Union by Merka and the true ob-jective of such a resignation are matters on which thereis no decisive credible evidence in the record.The second respect in which I find failure of proof ona critical issue is the failure to establish the existence ofcoercion by a preponderance of evidence.In none of the communications between James andany of the four nurses whose testimony I have just re-viewed is thereanystatement which can reasonably beconstrued as coercive in tone, intent, or probable effect.I am excluding from consideration their unanimous testi-mony that they felt no coercion or pressure as well asthe fact that, except for Simmons, who, on her own initi-ative had called the Hospital and reached James, theydid not, in spite of James' statements, quit the Union andreturn to work. The statements made were devoid of co-ercion. James told the nurses that the Hospital adminis-tration would like the nurses to return to work and thatiftheywanted to return, which the nurses all knewcould not be done withoutcrossingthe picket line andincurring a fine, the hospital administration would helpthem get letters out to the Union. Such assistance wouldhave been purelyministerialand within thepermissiblelimits established by Board precedents. There were nopromises and no threats.Ihave taken into consideration the emphasis whichJames is alleged to have placed on the probable durationof the strike and on the return of many nurses to workafter quitting the Union, and I have considered the factthat James made more than one telephone call to two ofthe nurses. Nevertheless, it is clear from the witnesses'testimony that throughout the conversations the optionwas left with them whether to quit the Union and returnto work or sit out the strike.Merka testified that her conversations with Jameswere friendlyin tone.Simmons' testimony patently demonstrated the absenceof coercion on the part of James in her case.As a final note, the absence of testimony from anyoneelse should be noted. There were approximately 100nurses in the unit, but the General Counsel's case restedon unclear testmony from only a few of them. Accord-ingly, I find no violation of Section 8(a)(1) of the Act byreason of James' conversations with any of the fournurses who testified.4F. Aid to the Decertification Movement1.The union decertification fact sheetRespondent prepared a fact sheet laying out the proce-dures for union decertification. Respondent contends thatitwas not prepared for circulationamongthe nurses, butfor the edification of Herbert. Herbert testified that onthe commencementof the strike on 13 July she began re-ceiving telephone calls from irate nurses asking her about4Respondent's Second andThird Defensesare dismissed as inapplica-ble to the alleged violations involving James.James' remarks were not inthe natureof "views,argument, or opinion"within the protection of Sec.8(c) of the Actand the first amendmentto the Constitution of the UnitedStates 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecertification and she asked Carol Handfus to "researchit."The document supposedly produced by Handfus, a 2-page memorandumentitled "Union Decertification FactSheet," reads like a call toarms. It begins with a declara-tion that employees who no longer wish to be represent-ed by the Union and want to remove it "have the right"to do certain things. There followed four paragraphs out-lining theprocedure.Methods of preserving anonymityon the part of signers are set forth and reassurance isgiven thattheNLRB keeps such names secret. It isnoted, in a tone of alarm augmented by emphasis, thatthe signaturesmust be submitted "to the NLRBbefore anew contract for the RN's is signed. Once a new con-tract is in effect, decertification will be impossible."The memorandum concludes in the following fashion:(4)The law (National Labor Relations Act) saysyou are not required to have a union representingyou if you do not wish to be represented by theunion.You can be sure that the federal labor law standsbehind you and that you are protected in a decerti-fication effort by the power of the Federal Govern-ment and the courts.Herbert testified that the pronoun of the second personwas employed in the memorandum to facilitate her an-swering telephone inquiries by simply reading from it. Ido not credit that explanation because it is belied by thebellicose toneof the memorandum.All that is proved,however, is that Handfus prepared a memorandum forHerbert's use which on its face exceeds the permissiblelimits of employerassistanceto employees seeking infor-mation about decertification and which sounds like asummons to combat. There is no proof that the memo-randum was distributed or its contents read over the tele-phone or otherwisedisseminated.The only evidence thatitever found its way outside of Herbert's office is hertestimony that she momentarily forgot an envelope con-taining it in a meetingroom and testimony by MaryCallan, a staff nurse, that she founda copy ofitunderher door. Callan testified that she made no inquiriesabout how it got there. Her testimony is suspicious. Ifcredited, however, it suggests that the memorandum wasintended to be, and to some extent was, distributed, butdoes not prove that it was in fact distributed by Re-spondent. Ajdari did not see it until later. It is possiblethat someone, knowing Callan's antiunion feelings, towhich she testified, felt that delivering a copy to herwould be more effective than a wholesale distribution. Infact, it was. Callan testified that she was delighted to getit and went right down to the Board office to file a peti-tion, only to discover that Ajdari had already been there.The identity of that person and his or her connection toRespondent, however, are unproved.The circumstances of the delivery of the memorandumto Callan remain a mystery, which means that the Gen-eral Counsel has not established a violation by a prepon-derance of the evidence. Speculation cannot be substitut-ed for evidence. There is no evidence that any personsother than Handfus, Handfus' secretary (who typed it),Herbert, Callan, and, later, Ajdari ever read it. There isno evidence that it was read over the telephone toanyone by Herbert. There is no evidence that Respond-ent acted on it, whatever the intentions may have been.There was no evidence to explain why Respondentwould have instigated Callan to file a decertification pe-tition if Ajdari had already done so. And all of this re-mainstrue if Callan's testimony is not credited.2.Meeting of 28 AugustOn 28 August, at 1 o'clock in the afternoon, FrancisCarling, an attorney for the Hospital, addressed a meet-ing of 25 or 30 nurses in the doctor's lounge. The com-plaint alleges that Respondent "discriminatorily grantedaid ... to those of its employees seeking to decertify theUnion bygrantingpaid time off from work to its em-ployees in the unit ... to facilitate their attending" themeeting "wherein decertification of the Union was dis-cussed."The organizer of the meeting was Farideh Ajdari, thestaff nursewho had filed the petition for decertificationon 18 July (having been one of the nurses who inquiredof Herbert respecting the procedure). She testified thatshe got permission to use the doctor's lounge on 28August and invited Carling to address the meeting.With respect to the object of the 28 August meeting,Respondentasserts in itsposthearing brief that it was ameetingof, by, and for the nurses to discuss the recentblocking of the election. The General Counsel contendsthat it was a meeting called by antiunion nurses for thepurpose of asking Carling about decertification and theirother legal options. That is, in effect, a concession that itwas the nurses' own meeting. The evidence shows thatthe nursesdid not draw fine legal distinctions, but soughtassistanceon the whole problem of getting back to work.Decertification inevitablywas mentioned. The electionhad been blocked. According to Ajdari,[W]e wanted to do something else because we wereso desperate that there's nothing being done andthey already delayed the election, and the majorityof nurses already crossed the picket line. Theywanted to know what is their options and if the lawwould permit them to do something else to proceedin their-because they were very dissatisfied withthe union.So,we started to do something else. I calledsome of my friends and we talked about it togetherand that's what we did. We started collecting moresignatures.In short, with the election blocked by reason of thefiling by the Union of the unfair labor practice charges,the nurseswere advised by Carling to request withdraw-al of recognition of the Union.Counsel forallpartiesstipulated at the hearing thatRespondent permitted the nurses to attend the meeting at1o'clock, did not dock them for overstaying the lunchhour, and the subject of decertification of the Union wasdiscussedat themeeting.Parvan Valentini, a staff nursewho attended the meeting, described it. She testified that MANHATTAN HOSPITALapproximately 20 nurses attended.Ajdari introducedCarling and stated that he was there to answer any ques-tion they had. Carling stated that he had been invited byAjdari and thatmanagementhad nothing to do with themeeting,and that he was there to answer any questionsthey had about the strike. Valentini attributes a statementto Carling to the effect that they could get the Union outif 51 percent of the nurses came back and resigned fromtheUnion. He repeated the statement when Valentinipointed out that not all the nurses who had resigned toreturnto work without being fined actually wanted theUnion out. He also stated that he expected the strike tolast for a long time because Marshall had not kept an ap-pointment for a negotiating session.He thenleft.Themeeting ended about 2 o'clock.Valentin also testified that the morning of 28 AugustJames conferred with Partik and they rearranged thelunch hour of the registered nurses whom Partik super-vised to enable them to attend the meeting. Her testimo-ny in this regard is uncontroverted, for Partik was notcalled as a witness by Respondent and James,who testi-fied both before and after Valentin, was not asked aboutit.Herbert's explanation was that at the time there wasno normal scheduling.Schedules were disrupted by thestrike and the nurses took their lunch and breaks as andwhen they were able to while they worked the exces-sively long hours necessitated by the strike, and nonewas actually excused from duty to attend the meeting. Inaway,Valentin's andHerbert's testimonies are inaccord that no nurse was released from duty to attendthemeeting,for had they been released there wouldhave been no need to rearrange the lunch hour.I find that James and Partik made arrangements to fa-cilitate nurses'attendance at a meeting called by antiun-ion nursesto find out what they could do legally aboutgettingrid of the Union.In doing so, however, Jamesand Partik were not inducing any persons to attend themeeting nor seeking to influence decisions on issueswhich were on the agenda of the meeting. They weremaking it easier than it might otherwise have been forthe persons who wished to attend the meeting duringtheir lunch hour to exercise the rights guaranteed themby Section 7 of the Act. The fact that some nurses mayhave overstayed the lunch hour and were not docked isimmaterial,for in failingto clockthe nurses to theminute,Respondent has not been shown to have givendisparate treatment to them as compared to the treatmentwhich it had customarily accorded to persons attendingunion meetings.Underthe circumstances, I perceive noviolationof the Act.G. Alleged Offenses Under Section 8(a)(5) and (1)The General Counsel contends that Respondent violat-ed the Act by express withdrawal of recognition of theUnion on 7 September and by actions which it thereaftertookinconsistentwith the recognition to which theUnion was entitled.1.Withdrawal of recognitionOn 7 September, Dr. George A. Sarkar, the executivedirector,sent a letter addressed to Joanne Marshall, the127executive vice president of District 1199, withdrawingrecognition of District 1199 as bargaining agent for theregistered nurses andadvising that Respondent wouldnot attend the negotiating session scheduled for 10 Sep-tember. The letter set forth the following bases for thewithdrawal of recognition: (1) as of 27 August, while thestrikewas still inprogess, a majority of the registerednurses had crossed the picket line and returned to work;(2) the belief that many, if not all, of the nurses who didso hadresignedfrom the Union; (3) receipt by Sarkar, on7 September, of a "petition signed by a majority of thebargaining unit nurses" requestingmanagementtowith-draw recognition; (4) the belief based on the foregoingfacts that District 1199 no longer represented a majorityof the registered nurses employed at the hospital.At least one statement contained in the letter appearsto be technically contrary to fact, for there appears notto have been one document signed by the nurses in theform of a petition, but rather a submission to Herbert byAjdari of index cards signed by nurses which she hadbeen collecting under cover of the previously quotedletter dated 6 September setting forth that because a ma-jority of the nurses no longer wished to be representedby District 1199, she was submitting the cards and re-questingthat management not negotiate further with theUnion.The General Counsel attacks Respondent's action onthe grounds that it was taken without foundation in anyreasonable belief based on objective considerations andthat the withdrawal was tainted because it was done in acontext of unfair labor practices committed by Respond-ent.The General Counsel's position is based more on ar-gument than on evidence. The General Counsel raisedquestions regarding a number of details, some of whichwere immaterial, but resolved none of them by presenta-tion of evidence supporting the allegations of the com-plaint. She pointed to the fact that the presence of fouror five per diemnurseswho were on duty at the Hospi-talmay have had some effect of calculation of a majori-ty,without offering proof as to what the effect was. Shepointed out that Herbert may not have had all the cardsinherpossessionon 6 September, when Herbert andSarkar conferred and the decision to withdraw recogni-tion was made. There was uncertainty in Herbert's testi-mony regarding the actual number of cards that were inher possession, on that date and the next day, when theletterwent to the Union. There was also evidence thatshe received cards thereafter, one of which was dated aslate as 30 September. These questions were raised incon-clusively and do not affect the thrust of the weight ofthe evidence.At the same time the General Counselraisesquestions such as these, and asserts, in the posth-earing brief,that Respondent acted too hastily,it is alsoset forth that "Respondent was anticipating the presenta-tion of the cards by Ajdari and wasted no time with-drawing recognition.When Herbert was presented withthe cards she told Ajdari, `I was very surprised that thishad beenaccomplished."'Italicswas supplied by the Gen-eral Counsel for emphasis. What it emphasizes, in my es-timation, is theglee andsincerity with which Herbert ac-cepted Ajdari's count of the cards and took them to Sar- 128DECISIONSOF NATIONALLABOR RELATIONS BOARDkar's office. In doing so, she patently acted in the beliefthat the fervently desired majority in favor of withdraw-al had been achieved. She happily issued a memorandumto all the nurses announcing what she regarded as goodnews.Herbert's elation atAjdari's "accomplishment" isthe most eloquent evidence of her sincere conviction thatthe Union had lost its majority.Ajdari testified that she had worked under great anxie-ty that she might not get enough signatures before nego-tiationswere scheduled to resume on 10 September. Shestopped collecting as soon as she thought she had a ma-jority.When she had collected the decertification cardsand filed them with the Board, she had stopped at 30.She testified that in the period before the election (sched-uled for 30 August) she and her friends did not try topersuade anyone else how to vote "because we had al-ready majority of the nurses . . . expressing their feel-ings that they do not want to stay in the Union and theyhad crossed the picket line already and they wanted tocome back to work." After the election was postponed,she estimated 54 or 55 nurses were back at work, thoughshe was uncertain as to the exact number. She began col-lecting signatures on cards requesting withdrawal of rec-ognition when nurses began calling her and pressing forsome action before negotiations resumed on 10 Septem-ber. (This time she bought the index cards and MaryCallan typed them.) Five other nurses helped her get sig-natures. She testified they collected signatures over aperiod of 2 or 3 days, stopping at 51 because that was amajority and 10 September was drawing close.Ajdari testified she was committed to the cause of get-ting rid of the Union deeply enough to have paid thecost of the meeting room at the Barbizon Hotel out ofher own pocket. She and Herbert both believed that amajority of the nurses had signed cards requesting with-drawal of recognition. (I note that in this instance she re-ferred to 51 cards as a majority whereas she had referredto 30 cards as a majority in connection with the decerti-fication petition, but I ascribe this to loose use of theword, "majority." She obviously was referring to thelegal numerical requirements in each of these two sepa-rate situations.)IcreditHerbert's and Ajdari's testimony respectingtheir belief and reject the General Counsel's contentionthat it was incumbent on Herbert to check the currentpayroll to make sure of the majority. I am not dissuadedfrom this conclusion by Herbert's admission of uncertain-ty about the exact number of cards in hand when Sarkarsigned the letter to the Union. The evidence is substan-tial that Ajdari, Herbert, and Sarkar, who relied on Her-bert when he signed the letter withdrawing recognition,believed that a majority for withdrawal of recognitionhad been achieved by Ajdari. Their behavior-Sarkar'sinquiry of Herbert as to the existence of a majority, herassurance that it was there, the discussion of where tokeep the cards, the decision to put them in the safe andthe telephone call to counsel, who at the time was inLondon-all of these actions were behavior consistentwith their asserted belief that the majority had beenachieved, regardless of what the number was. Sarkartook the kind of precautions which would have been ex-pected to be taken by a person in his position who con-templated such an important and legally momentous step.I find that Respondent's withdrawal of recognition wasbased on a bona fide belief that a majority in favor ofwithdrawal of recognition existed among the nurses andthat a majority of the nurses were already back at work.There is no evidence, in fact, that as of 7 September amajority had not been achieved.Since I have not found that unfair labor practices werecommitted prior to 6 September, no question is presentedwhether Respondent's withdrawal of recognition was"tainted" thereby.2.Actions by Carol Handfus on 12 September and 9OctoberRespondent,in its answer,admits allegations that "Re-spondent, by Handfus, on or about September 12, 1984,institutedwage increases,pension,health and insuranceplans" and that Respondent "on or about October 9,1984, instituted a new grievance procedure." In eachcase,Respondent has alleged that at the time, recogni-tion of the Union had been withdrawn. Because no col-lective-bargaining agreement was in effect covering thenurses,and Respondent had withdrawn recognition ofthe Unionin thebona fide belief that a majority of thenurses inthe unit favored such action, there wasno legalimpediment to unilateral implementation of wage andbenefit arrangements or to the promulgation of newgrievance procedures. The alleged actions by Respond-ent were not in violation of the Act.3.Cancellation of union meetings scheduled for 16OctoberOn 1 October, Respondent sent District 1 199 a letterconfirming reservation of the second floor conferenceroom "for your Chapter Meeting for the Hospital andGuild Division being held on Tuesday, October 16, from8:00 a.m. to 5:00 p.m." Written confirmation was request-ed.On 10 October, Handfus sent the Union a secondletter, referring to the first letter and to conversationswhich had preceded it. Recalling that the authorizationwhich had been granted had been limited to meetings ofthe Hospital and Guild Division employees, whose bar-gaining unitswere still represented by the Union, theletter concluded, "Despite these very specific conditions,I learned today that leaflets were distributed throughouttheHospital announcing a meeting including th R.N.'s.Under these circumstances, the Hospital has cancelledyour reservation and no space will be made available toyou at this time."The General Counsel's contention that Respondentthereby violated article V, section 2, of the collective-bargainingagreement,which carried forward into the re-newal negotiation period, and thus violated the Act, isbased on the presupposition that recognition had beenunlawfully withdrawn. As I have found that it was notunlawfully withdrawn, the section is inapplicable. How-ever, itwould have provided little support for theUnion's position in any event, for the terms of the collec-tive-bargaining agreement did not allow the Union the MANHATTAN HOSPITALaccess which was demanded by the Union after its expi-ration.Article V, section 2, provided as follows:2.A representative of the Union shall have reasona-ble access to the Employer for the purpose of con-ferringwith the Employer, delegates of the Unionand/or Employees and for the purpose ofadminis-tering this Agreement. Where the Union representa-tive finds it necessary to enter a department of theEmployer for this purpose, he/she shall first advisethe personnel office or the head of the departmentor his/her designee in person, as the Employer shallstate.A delegate intending to go to a departmentother than the one he/she represents shall followthe above procedure. Such visits shall not intereferewith the operation of the Employer.The Union scheduledmeetingswith employees in bar-gaining unitsother than that of the registered nurses, forall the shifts, on 16 October. Arrangements were dis-cussed with Handfus in advance. They were then con-firmed in writing. It was clearly understood that thenurses were not to be involved in the meetings,yet theUnion persisted in circulating flyers inviting them to themeetings and union representatives began approachingthe nurses in the common areas of the Hospital to solicittheir support. There is no conflict in the evidence re-specting the Union's patent violation of the understand-ings reached with respect to the meetings. Under the cir-cumstances,Respondent did not violate the Act byinsist-ing on the Union's adherence to the understanding previ-ously reached and withdrawing the authorization for theuse of space in the Hospital.4.Confrontation on 16 OctoberImentioned the fact that the Union did not respond toRespondent's letter of 10 October. Three organizersshowed up for the meetings on 16 October. They enteredthe cafeteria and conversed with both the registerednurses and members of the units whom they continued torepresent.They were invited to leave the cafeteria, anddid, but they congregated in the lobby and refused toleave for morethan 7 hoursdespite repeated requestsfrom hospital personnel and the police, who were sum-moned by Respondent toward the end of the day. Thepolice arrested them. Following this imbroglio the Unionfiled additional charges,resulting in new allegations that,without prior notice to the Union and without affordingthe Union an opportunity to negotiate as exclusive repre-sentative of Respondent's registered nurses,Respondent,acting through Handfus, instructed the union representa-tives to leave the cafeteria and promulgated a rule re-quiring prior permission before they entered the cafeteriaor lobby area of the Hospital; that Respondent "by itsagent" instructed union agents to leave the Hospital andcaused the arrests of"Union organizers"by the policewhen they refused to leave; that Respondent, actingthrough BarbaraDeVito,a personnel department repre-sentative,promulgated a rule restricting access by unionrepresentatives to the library;and that these actions weretaken to prevent the union representatives from meetingwith and representing Respondent's registered nurses.129The General Counsel contends that Respondent's ac-tions contravened the reasonable access clause of the col-lective-bargaining agreement and past practice of theparties,and that the access provisions survived the expi-ration of the agreement.At the same time,the GeneralCounsel argues that the grievance and arbitration proce-dures are not available to Respondent,and therefore Re-spondentmust answer in these proceedings allegingunfair labor practices,because those provisions do notsurvive the expiration of the collective-bargaining agree-ment.(The GeneralCounsel raises an additional argu-ment in the posthearing brief to the effect thatRespond-ent's actions violated "the Master Agreement which wasin effect on October 16, 1984," but there is no allegationpertaining to same in the complaint and no evidence wasoffered respecting the agreement to which reference ismade.)Respondent does not dispute most of these allegations,but denied the allegations that the cafeteria is open tononemployees of the Hospital, that the Union was re-quired to get prior permission to enter the lobby, that theUnion represented the nurses,that Respondent's actionswere taken without prior notice,and that Respondent'sactions violated Section 8(a)(1) of the Act. Although ar-guing that no collective-bargaining agreement was ineffect at the time and that "an employer is not obligatedto allow a union whatever access if may demand" Re-spondent argues that the Union should have resorted tothe grievance and arbitration procedures provided for inthe collective-bargaining agreement.In its posthearingbrief,Respondent chastises the Union for concededlytrying to maintain contact with the registered nurses andtrying to compel Respondent to deal with the Union astheir representative, ignoring the Union's contention thatit still represented the nurses and was entitled to recogni-tion as their bargaining agent.My finding that Respondent withdrew recognition on7 September in the bona fide belief that the Union nolonger represented a majority of the registered nurses inthe bargaining unit leads inexorably to the conclusionthat Respondent acted lawfully in promulgating the rulescomplained of without prior notice to, or consultationwith, the Union. The unionorganizers'entry on thepremiseswithoutmaking prior arrangement with thehospital administrationwas a violation of the accessclause of the collective-bargaining agreement,and in theperiod following its expiration and the withdrawal ofrecognition, the Union had even less right to be on thepremises.The Union'sposition in this regard is nothelped by the testimony of Lisa Heelan, a union organiz-er, that she told Handfusat the beginningof Octoberthat more that 51 percent of the nurses had signed a peti-tion requesting the Union to represent them, for Heelanalso testified that Handfus asked to see it and she refusedto show it to her.The General Counsel attempted to counter Respond-ent's argument that exclusion of the union representativesfrom the cafeteria was lawful with testimony by Heelanthat she had been subjected to verbal abuse by a hospitalofficial for using the cafeteria on 28 August. I find norelevancy therein to the issue of Handfus'right to ex- 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDclude them in October and I note also that there is insuf-ficient evidence respecting that hospital official's statusand authority and the overall effects of his conduct tomake Heelan's testimony meaningful and material.Testimony by Mary Ann Steel, another organizer, tothe effect that she and Heelan were approached by a se-curity guard in the cafeteria one Friday earlier in Octo-ber and told that he had been instructed to remove themfrom the premises,similarly relates to an event in Octo-ber, after withdrawal of recognition.The General Counsel contended that the cafeteria was,in fact, open to the public. The testimony is in conflicton that point. However, the only evidence that personsother than employees used the cafeteria, other than cer-tain specific persons conceded to have been allowed touse it by Respondent(contractors and the Hospital'sladies' auxiliary)consists of Steele's testimony that on 16October there were three ladies in fur coats sitting in thecafeteria at lunchtime. There was no evidence who theywere, so their presence does not supportan argumentthat the place was a public cafeteria. I credit Herbert'stestimony that the cafeteria is not open to the generalpublic and that thereis a sign onthe door saying, "Em-ployees Only." She further testified that the onlypersonswho use the cafeteira other than hospital staff were con-tractors working in the building and the women's auxilia-ry and that the nurses have instructions that the patients'families are to be told that the cafeteria is not a publicfacility and is not available for their use.The hospital lobby is, of course, an area used by pa-tients,visitors,doctors, hospital personnel, and othershaving business with Respondent. Respondent denieshaving promulgated any rule excluding its use by unionrepresentatives.The testimony of Steele and Heelanleads me to credit the denial.Steele's testimony concern-ing events on 16 October was to the effect that on thatdate she met Heelan and Diana Thomas, another orga-nizer, in the lobby. Between 7 and 7:30 a.m., they wentto Handfus' office to let her know their whereabouts inthe institution, presumbly in accordance with the proce-dure called for by article V, section 2, which I have pre-viously quoted. They said they were going to the cafete-ria and "that if we intended to go or enter any depart-ment,we would inform her which is customary andthat's per the contract."Handfus told them again thatshe should be informed where they were going, but atthat point they had no plans to enter any particular de-partment. They went to the lobby to await the arrival ofJoanneMarshall and another unionofficial,and thenthey all went to the cafeteria. At lunchtime, Handfus ap-proached them there and announced "that the cafeteriawas off limits to us."No statement by Handfus is quoted which prohibitstheir use of the lobby. Heelan testified as follows respect-ing the statementmade byHandfus, in the present ofDiana Thomas and Mary Steele:Q. Did you have a conversation-did Ms. Hand-fus speak with you in the cafeteria?A. Yes, she did. She came down and said that inthe future we would need permission to be in thecafeteria,you know,and that we really should notbe in the lobby.The distinction between access to the cafeteria andaccess tothe lobby isexplicitin the verystatement madeby Handfus. There is a self-evident difference betweenthe reference to the undesirability of, rather than theprohibition against, loitering in the lobby. There is,therefore,no evidence that a rule against union repre-sentatives'use of thelobbywas announced.What Heelan's testimony does establish is that loiteringin thelobbywas warned against, notwithstanding whichof the union officials returned to the lobby, after unsuc-cessfully attempting to see Sarkar,and remained therethe entire afternoon.At the end of the afternoon, Hand-fus came down to the lobby with counsel for Respond-ent,who demanded that they leave. When they refused,he called the police. Steele, Heelan, and Thomas werearrested about 6:30 p.m.Though the Union still represented other hospital em-ployees, the testimony leaves no doubt that the organiz-erswho refused to leave the lobby on the afternoon of16 October were there for the sole purpose of contactingthe nurses as they entered and left the building. Recogni-tion of the Union as the representative of the nurseshaving been expressly withdrawn about 5 weeks beforeand the hospital lobby not being a public place, theunion organizers should have conductedtheir businessoutside the building.Theywere arrested,not because oftheir violation of a rule promulgated to the effect thatthey couldnot enter and remain inthe lobby, but be-cause they were refusing to leave a private building at anhour when the hospital offices were closing and the re-sponsible officials of Respondent were leaving for theday.Ifind that no rule was promulgated with respect topresence of union personnel in the hospital lobby. TheAct was not violated by the promulgation of a rule ex-cluding union organizers from the cafeteria and the hos-pital library or by the summoning of police and the caus-ing of the arrest of the organizers who refused to leavethe lobby. That these actions were not taken to preventthe union representatives from meeting with and repre-sentingRespondent'sregisterednurses in a lawfulmanner is apparent from Steele's testimony that on theafternoon of the 16 October, when Handfus met withthem and with Joanne Marshall and another union offi-cial,Handfus offered them the use of office space in theHospital. According to Steele, they considered the offerverygenerous,but did not accept it pending consultationwithhigher unionofficials.CONCLUSIONS OF LAW1.Respondent is now,and has been at all times materi-al herein, an employer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act, and ahealth care institutionwithin themeaning of Section2(14) of the Act.2.The Unionis now,and has been at all times materialherein,a labor organizationwithin themeaning of Sec-tion 2(5) of the Act. MANHATTAN HOSPITAL1313.Respondent has not engagedin unfairlabor prac-[RecommendedOrder fordismissal omitted from pub-tices within themeaningof the Act.lication.]